VAN DEVANTER, Circuit Judge.
The record before us is confused and unsatisfactory. It seems to present an appeal from an order of the bankruptcy court granting Robert A. Campbell, a bankrupt, a discharge, and overruling objections thereto made by some of the creditors, and also from another order, concurrently entered, approving *746the referee’s denial, after a full hearing had upon due notice, of a petition by the trustee, not set forth in the record, requesting an order that the bankrupt deliver to the trustee $1,500, alleged to belong to the bankrupt estate and to be knowingly and fraudulently concealed and withheld by the bankrupt. It is, however, left uncertain whether the two orders are challenged by a single appeal or by separate appeals by different appellants; the petition or petitions praying an appeal being omitted from the transcript. The objections to the discharge included the charge made in the trustee’s petition and also other specifications, as that the bankrupt had knowingly made false oath in' respect of material matters in certain proceedings relating- to the bankrupt estate, and, with intent to conceal his true financial condition, had destroyed certain canceled bank checks from which that condition might be ascertained.
The referee found that the evidence did not show that the bankrupt concealed or withheld from the trustee moneys belonging to the bankrupt estate, and the court concurred in this finding. The court also found that .the other charges specified in the objections to the discharge were not sustained. Both orders of the court turned solely upon questions of fact. It would serve no useful purpose to narrate or discuss the evidence. It has been carefully read and considered. Some portions of it and some inferences to be drawn therefrom tend strongly to sustain the charges made; but we think that, upon the entire evidence, an unprejudiced mind, bent upon arriving at the truth, might reasonably reach a different conclusion. A familiar rule, therefore, forbids that we should disturb the findings. Snider v. Dobson, 21 C. C. A. 76, 74 Fed. 757; Barton Bros. v. Texas Produce Co., 69 C. C. A. 181, 136 Fed. 355; Hussey v. Richardson-Roberts Dry Goods Co. (C. C. A.) 148 Fed. 598.
It may be that the order approving the denial of the trustee’s petition was a mere step in bankruptcy proceedings proper, and therefore subject to revision by us only in matter of law, under clause “b” of section 24 of the Bankruptcy Act of July 1, 1898, c. 541, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432] (Holden v. Stratton, 191 U. S. 115, 118, 24 Sup. Ct. 45, 48 L. Ed. 116; First National Bank of Chicago v. Chicago Title & Trust Co., 198 U. S. 280, 25 Sup. Ct. 693, 49 L. Ed. 1051; In re Mertens, 73 C. C. A. 561, 142 Fed. 445; In re McMahon [C. C. A.] 147 Fed. 684. See, also, Boyd v. Glucklich, 53 C. C. A. 451, 116 Fed. 131; In re Rosser, 41 C. C. A. 497, 101 Fed. 562); but as this question was not discussed by counsel, and as the appeal from the order granting a discharge has made it necessary for us to consider the question of fact which is sought to be also presented by the other branch of the appeal, we pass over the jurisdictional question here suggested.
The orders are affirmed.